           Case 3:19-cv-06799-CRB Document 21 Filed 11/18/19 Page 1 of 2




 1   DAWN SILBERSTEIN (SBN 167936)
     Dawn.silberstein@wilsonelser.com
 2   WILSON ELSER MOSKOWITZ
     EDELMAN & DICKER LLP
 3   525 Market Street, 17th Floor
     San Francisco, CA 94105
 4   T: 415.625.9255
     F: 415.434.1370
 5
     Attorneys for Specially Appearing Defendants
 6   CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON
     Subscribing to Policy No. SPRFW1701179; and
 7   CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON
     Subscribing to Policy No. SPRFW1701180
 8

 9                                UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11                                    SAN FRANCISCO DIVISION
12   PHL VARIABLE INSURANCE COMPANY                        Case No. 19-cv-06799-CRB
13                                Plaintiff, SPECIALLY APPEARING
14        vs.                                DEFENDANTS, CERTAIN
                                             UNDERWRITERS AT LLOYD’S OF
15   CONTINENTAL CASUALTY COMPANY;           LONDON SUBSCRIBING TO POLICY
     CERTAIN UNDERWRITERS AT LLOYD’S OF      NO. SPRFW1701179 AND CERTAIN
16   LONDON SUBSCRIBING TO POLICY NO.        UNDERWRITERS AT LLOYD’S OF
     SPRFW1701179 AND CERTAIN                LONDON SUBSCRIBING TO POLICY
17   UNDERWRITERS AT LLOYD’S OF LONDON       NO SPRFW1701180’S CORPORATE
     SUBSCRIBING TO POLICY NO. SPRFW1701180;
18   AND DOES 1-100                          DISCLOSURE STATEMENT

19                                Defendants.
20

21

22            Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Specially Appearing

23    Defendants CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON SUBSCRIBING TO

24    POLICY NO. SPRFW1701179 and CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON

25    SUBSCRIBING TO POLICY NO. SPRFW1701180 hereby state and disclose as follows:

26            Syndicate 1221, Navigators Corporate Underwriters, Ltd. (Parent)

27            Syndicate 2001, MS Amlin Corporate Member, Ltd. (Parent)

28            Syndicate 4711, Aspen Underwriting, Ltd. (Parent)
                                   CORPORATE DISCLOSURE STATEMENT
     2803088v.1
           Case 3:19-cv-06799-CRB Document 21 Filed 11/18/19 Page 2 of 2




 1            Syndicate 1861, AmTrust Corporate Member, Ltd. (Parent)

 2            Syndicate 3000, Markel Capital, Ltd. (Parent)

 3            Syndicate 4444, Canopius Managing Agents, Ltd. (Parent)

 4            Syndicate 1980, Liberty Managing Agency, Ltd (Parent)

 5
      Dated: November 18, 2019                     WILSON, ELSER, MOSKOWITZ,
 6                                                 EDELMAN & DICKER, LLP.
 7

 8
                                                   Dawn Silberstein
 9                                                 Attorney for Specially Appearing Defendants
                                                   CERTAIN UNDERWRITERS AT LLOYD’S OF
10                                                 LONDON Subscribing to Policy No.
                                                   SPRFW1701179; and CERTAIN
11                                                 UNDERWRITERS AT LLOYD’S OF LONDON,
                                                   Subscribing to Policy No. SPRFW1701180
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                    CORPORATE DISCLOSURE STATEMENT
     2803088v.1
